Name: Commission Implementing Regulation (EU) NoÃ 425/2011 of 29Ã April 2011 fixing the allocation coefficient to be applied to applications for export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Regulation (EC) NoÃ 1187/2009
 Type: Implementing Regulation
 Subject Matter: America;  processed agricultural produce;  tariff policy
 Date Published: nan

 30.4.2011 EN Official Journal of the European Union L 111/16 COMMISSION IMPLEMENTING REGULATION (EU) No 425/2011 of 29 April 2011 fixing the allocation coefficient to be applied to applications for export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Regulation (EC) No 1187/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1187/2009 of 27 November 2009 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards export licences and export refunds for milk and milk products (2), and in particular Article 31(2) thereof, Whereas: (1) Section 3 of Chapter III of Regulation (EC) No 1187/2009 determines the procedure for allocating export licences for certain milk products to be exported to the Dominican Republic under a quota opened for that country. (2) Applications submitted for the 2011/2012 quota year cover quantities less than those available. As a result, it is appropriate, pursuant to Article 31(2), fourth subparagraph of Regulation (EC) No 1187/2009 to provide for the allocation of the remaining quantities. The issue of export licences for such remaining quantities should be conditional upon the competent authority being notified of the quantities accepted by the operator concerned and upon the interested operators lodging a security, HAS ADOPTED THIS REGULATION: Article 1 The applications for export licences lodged from 1 to 10 April 2011 for the quota period 1 July 2011 to 30 June 2012 shall be accepted. The quantities covered by export licence applications referred to in the first paragraph of this Article for the products referred to in Article 27(2) of Regulation (EC) No 1187/2009 shall be multiplied by the following allocation coefficients:  1,160149 for applications submitted for the part of the quota referred to in Article 28(1)(a) of Regulation (EC) No 1187/2009,  1,311859 for applications submitted for the part of the quota referred to in Article 28(1)(b) of Regulation (EC) No 1187/2009. Export licences for the quantities exceeding the quantities applied for and which are allocated in accordance with the coefficients set out in the second paragraph, shall be issued after acceptance by the operator within one week from the date of publication of this Regulation and subject to the lodging of the security applicable. Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 318, 4.12.2009, p. 1.